Citation Nr: 1825783	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange or secondary to service connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Carl Williams, Agent


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to February 1971, including a year serving in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2014 rating decision in which the RO denied service connection for hypertension.  Later in April 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2014, and, later in November 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In a September 2013 rating decision, the RO granted service connection for diabetes mellitus II (herein diabetes).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before the Veteran's claim is decided.

The Veteran contends that his hypertension is due to either his presumed exposure to Agent Orange while serving in Vietnam, or his service connected diabetes.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicide agents (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6).  VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116   (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

The Veteran's service records reflect that he served in the Republic of Vietnam between September 1968 and September 1969.  He is therefore presumed to have been exposed to Agent Orange.  The Board notes, however, that hypertension is not among the listed diseases associated with Agent Orange.  Even if a disease is not on the list of diseases presumed service connected in veterans exposed to Agent Orange, however, the Veteran may nonetheless establish entitlement to service connection by showing his hypertension was actually caused by his Agent Orange exposure.  See 38 U.S.C. § 1113  (b) (2012); 38 C.F.R. § 3.303 (d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Furthermore, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA examination was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512  (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

The medical evidence of record does not include an opinion as to the etiology of the Veteran's hypertension, to include as due to Agent Orange exposure.  As the Veteran has a current diagnosis of hypertension, and the VA has acknowledged that there is limited or suggestive evidence of an association between Agent Orange exposure and hypertension, a remand for a medical nexus opinion is warranted to decide the claim.

Additionally, in a February 2017 disability benefits questionnaire (DBQ) for the Veteran's now-service connected diabetes, the examiner answered in the negative when asked generically whether any other conditions were at least as likely as not due to or aggravated by the Veteran's diabetes.  The examiner did not, however, offer a rationale.  On remand, the RO should also seek a medical opinion as to whether the Veteran's hypertension is caused by or aggravated by his service connected diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician as to the etiology of the Veteran's hypertension. The entire claims file, and a copy of this Remand, must be provided to and reviewed by the examiner. 

The physician should provide an opinion as to:

a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension had its onset in service or within the one year following service, or is otherwise related to the Veteran's military service, to include his presumed Agent Orange exposure.

b)  The physician must specifically address appropriate medical literature, to include, but not limited to, the findings by VA and the Institute of Medicine that there is "limited or suggestive evidence" of a relationship between Agent Orange exposure and hypertension.  See 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014).  The fact that hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be the basis for a negative opinion, as the Veteran may still establish that his own hypertension was actually caused by his exposure to Agent Orange.

c)  The physician should also provide an opinion as to whether the Veteran's hypertension is either (i) caused or (ii) aggravated by his service-connected diabetes mellitus II.  If hypertension is found to be aggravated by diabetes, the examiner should if possible indicate the baseline level of the severity of the hypertension prior to aggravation.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All finding results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2. After the above development has been completed, readjudicate the claim for entitlement to service connection for hypertension, to include as due to Agent Orange exposure or service-connected diabetes mellitus II.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental SOC (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

